Citation Nr: 1233719	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial evaluation higher than 30 percent disabling for sleep apnea.   

3.  Entitlement to an evaluation in excess of 40 percent for retrolisthesis of L5-S1 with chronic low back pain, since June 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, September 2008, and March 2012 rating decisions by the Agency of Original Jurisdiction (AOJ) of the United States Department of Veterans Affairs (VA).

In an October 2004 decision, an evaluation in excess of 10 percent for a low back disability was denied.  Subsequently, increased evaluations were assigned for varying periods over the course of the appellate period.  The Veteran continued to disagree with all assigned evaluations, and so all stages of the evaluation were considered to be on appeal.  In a November 2010 decision, the Board granted entitlement to an increased 20 percent evaluation prior to November 16, 2005, and denied an evaluation in excess of 20 percent for the period from November 16, 2005, to March 27, 2007.  Additionally, a period from March 28, 2007, to June 1, 2007, was assigned the maximum schedular 100 percent evaluation under 38 C.F.R. § 4.30, for convalescence under surgery.  No further question remains for Board consideration with respect to those issues; they are not now on appeal.  However, the issue of entitlement to an evaluation in excess of 40 percent for the low back disability since June 1, 2007, which was the subject of a Board remand in November 2010, does remain open and pending on appeal.

The September 2008 decision in relevant part declined to reopen a previously denied claim of service connection for COPD, and continued the denial of entitlement.  In November 2010, the Board reopened the claims and remanded the underlying claim for consideration of the merits.  The matter has now been returned to the Board for further appellate consideration.

In November 2010 the Board also reopened a previously denied claim of service connection for sleep apnea and remanded the underlying claim.  In a March 2012 decision, the Appeals Management Center (AMC) in Washington, DC, issued a rating decision granting entitlement to the benefit sought and assigning an initial 30 percent evaluation.  This evaluation is the subject of the current appeal. 

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.

The issues regarding evaluation of sleep apnea and the low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A diagnosis of COPD is not shown by the record. 


CONCLUSION OF LAW

The criteria for service connection of COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in April 2008, prior to the adverse decision on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Available service and post service records have been obtained.  The Veteran has been afforded an adequate VA examination for his claim.  The examination was adequate as it reflected a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the Veteran has not alleged that his disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records show that the Veteran complained of shortness of breath, trouble breathing and chest pain during service.  During service, at times, he was assessed with bronchitis and seasonal allergic rhinitis.  Sinusitis was shown in January 1997 and reactive airway disease was assessed in January 1998.  
He was also shown to have a cold and sinus infection in April 1998.  Service treatment records are negative for any findings, complaints, and/or diagnoses for COPD.  

The Veteran is currently service connected for reactive airways disease (asthma) and seasonal allergies/rhinitis.

Post service treatment records reveal continued complaints of cold and allergy symptoms to include difficulty breathing.  The Veteran reported to doctors that he had a history of COPD, and doctors at times indicated COPD as a diagnosis, but no treating care provider noted clinical findings indicating that a medical diagnosis was warranted.  Instead, it appears doctors listed COPD by history and report, without independent verification.  Records show periodic exacerbations of breathing problems, but eventually doctors investigating the cause, instead of treating the emergent acute symptoms, raised the possibility of alternative diagnoses, including allergies and asthma, both of which are currently service connected.  

At a January 2011 VA examination, the Veteran reported being diagnosed with COPD in 1998.  He expressed that never smoked but worked at two chemical sites during service.  He described wheezing, cough and dyspnea episodes since that time.  According to the Veteran, he was treated in service with bronchodilators, injections and oral steroids.  The examiner stated that the MEB narrative from December 1999 did not mention COPD or asthma but only primary snoring and the pulmonary functioning test in 1999 was normal.  There was no evidence of abnormal breath sounds.  Chronic pulmonary condition unspecified was diagnosed.  The VA examiner opined that COPD was not caused by or a result of in service exposure to chemical agents.  After reviewing the Veteran's file to include pulmonary function tests and chest X rays, the examiner did not believe that the Veteran met the criteria for a diagnosis of COPD.  He stated that there was no evidence of an abnormal pulmonary function test or chest x ray compatible with COPD.  He opined that it was unlikely that his unspecified pulmonary condition was related to service chemical exposure.  

Current VA treatment records, including those maintained in the electronic Virtual VA system, show that the Veteran's medications were evaluated in January 2012 in relation to acute bronchitis; the reviewer did not indicate the presence of COPD, though prompted to do so.

Based on the findings above, the Board finds against the claim.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. 
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Here, the competent evidence is against a finding that the Veteran has COPD.  In this regard, service treatment records are devoid of complaints, diagnoses and/or treatment for COPD.  When tested in January 2011, the examiner related that there was no evidence of an abnormal pulmonary function test or chest X ray compatible with COPD.  When examined in January 2012, the examiner did not check the box for a COPD diagnosis but rather diagnosed acute bronchitis.  

The Board has considered the Veteran's general averments that he is entitled to service connection for COPD.  The Veteran has asserted that he worked on a chemical site for four years in service which caused him to have problems with breathing.  He also maintains that he was told by an examiner that he had COPD.  The Board finds that the Veteran is competent to report what he was told.  Some doctors have certainly indicated the potential presence of COPD.  However, the Board finds the VA examinations disclosing no objective evidence of COPD, as well as current treatment records showing the results of inquiry into those initial impression, are more probative than the Veteran's assertions.  We have afforded greater probative value to the VA examinations which failed to disclose objective evidence of COPD.  The findings are thorough and based on clinical evidence, and therefore are afforded great probative weight.  

Implicit in the claim is the Veteran's belief that he has COPD.  However, he has not established his competence to establish the existence of COPD and he has not provided adequate lay evidence that would suggest the existence of COPD.  While the Veteran is competent to report problems breathing, the Board finds that the question of whether the Veteran has COPD to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  To the extent that the Veteran asserts that he has COPD, the Board finds that the process of distinguishing diagnoses is a medically complex issue and beyond this Veteran's competence.  Buchanan v. Nicholson, 451 F. 3d 1331 Fed. Cir. 2006).

It is also noted that while service treatment records and post service treatment records reveal complaints of shortness of breath and chest pain, the Veteran has already been granted service connection for reactive airway disease (also claimed as chest pain and lung disease) and seasonal allergic rhinitis.  

In sum, the more probative evidence is against a finding that the Veteran has COPD.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for COPD is denied.  


REMAND

The Veteran was granted service connection for sleep apnea in a March 2012 rating decision.  In May 2012, the Veteran expressed disagreement with the evaluation assigned.  A review of the record, including that maintained as part of Virtual VA, however, discloses that a Statement of the Case (SOC) has not been issued.  When a notice of disagreement has been filed, the RO must issue a SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  The Board is, therefore, obligated to remand this issue for the issuance of a SOC.

The Veteran has appealed the denial of a rating higher than 40 percent disabling for retrolisthesis of L5 S1 with chronic low back pain.  When this issue was last before the Board in November 2010, it was determined that further development was needed to properly adjudicate the claim.  The issue was inadvertently omitted from the listing of issues on the cover page of the decision, but is specifically discussed in the body thereof, and was reflected in VA's electronic issue tracking databases. 

The AMC in fact conducted development on the claim.  In regards to the low back, the Veteran was afforded a VA examination in January 2011 and additional treatment records demonstrating the severity of the Veteran's disability have been obtained.  However, the AMC did not then demonstrate consideration of the newly developed evidence, nor did it clearly notify the Veteran that the issue was to be considered.  Letters to the Veteran stating the AMC was taking action mentioned only the sleep apnea and COPD claims.

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  The record is devoid of a showing that a SSOC has been issued since the submission of the new evidence and the record does not reflect that the Veteran has waived RO consideration of the additional evidence received.  Thus, a remand is required for RO consideration of this evidence in the first instance.

Moreover, due to the passage of time and the lack of specific notice to the Veteran that consideration of the low back issue was ongoing, updated VA treatment records should be obtained, and the Veteran afforded the opportunity to provide additional relevant private medical and lay evidence.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Temple, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of February 2012 to the present.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any non-VA care providers who have treated him for his service connected low back disability since June 2007.  

Upon receipt of such, VA must take appropriate action to contact the above agencies and request all relevant records not currently associated with the claims file.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Issue an SOC with respect to the claim for an evaluation higher than 30 percent disabling for sleep apnea.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2011).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


